DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 5 and 9 – 14   is/are rejected under 35 U.S.C. 103 as being unpatentable over Herz et al. (DE 19545112 A1), herein after called Herz in view of Mori (US 2013/0167728 A1), herein after called Mori, in further view of Fischer (US 2003/0150333 A1) and herein after called Fischer.
Regarding claim 1, Herz discloses a coffee machine(an espresso, coffee or tea machine 29, FIG.2) comprising: a water supply (water storage container 2, FIG.2); a water heater (water heater 8, FIG.2) for heating water to generate steam and hot water (for generating steam and hot water by heating the water, (0007)), and having a water heater outlet (outlet line 14, FIG.2); a pump (pump 49, FIG.2) for pumping the hot water and the steam (pump 49 for pumping hot water and steam from tank 46, ( 0027, 0029, FIG.2)); a steam delivery nozzle (steam nozzle 28, FIG.2); a brew chamber (pressure chamber 53, FIG.2) for brewing coffee with the hot water (for brewing expresso with the pressurized hot water, (0059, FIG.2)); a water collection unit (separate water tank 62, FIG.2) for collection or discharge of waste water (when switching from steaming position to expansion position, excess water is collected to the  water tank through the expansion line 42, (0015, 0040, FIG.2)); and a valve arrangement (multi-way valve arrangement 41, FIG.2) for controlling coupling of the water heater outlet selectively (for selectively connecting the water heater outlet line 14, (0031, FIG.2)) to the steam delivery nozzle (steam nozzle 28 through connecting line 14.1, (0031, FIG.2)), the brew chamber (pressure chamber 53 through connecting line 45, (0027, FIG.2)) , and the water collection unit (separate water tank 62 through expansion line 42, (0040, FIG.2)) wherein the valve arrangement (the multi-way valve arrangement 41, FIG.2)) comprises: an inlet channel coupled to the water heater outlet (inlet channel 37 connected to water heater outlet 14, FIG.2); two or more outlets (outlet channels 37.1 40, 43, 44, FIG.2); a rotatable routing element (multi-way valve 41 is rotated coupling the inlet 37 to: outlet 40 (coffee or tea position), outlet 44 (espresso position),  outlet 37.1 (steam position) and outlet 43 (zero or expansion position 37) in the direction of a rotary arrow 58, (00043, FIG.2, this implies valve 41 has a rotatable routing element ( a rotary) that fluidly couples the inlet channel 37 to the different outlets), wherein an angular position of the rotatable routing element controls coupling of the inlet channel to one of the two or more outlets (according to the selected Position of rotary 58, the multi-way valve arrangement 41 can be coupled in such a way that, for example, in the espresso position (inlet channel 37 connects to outlet 44) or in the steam position (when inlet channel 37 is coupled to outlet 37.1), (0043, FIG.2)); and a rotational coupling between the motor and the rotatable routing element (the rotation of rotary 58 into a selected position (example, espresso position 37, 44,  steam position 37, 37.1 and the zero position or expansion position 37, 43) is carried out through automated electrical means (not shown, (0043, FIG.2). This implies, the automated electrical positioning means of rotary 58 can be an electrical motor that drives rotary 58 to different selected positions to couple the inlet channel 37 to the different outlet channels 37.1 40, 43, 44).

    PNG
    media_image1.png
    665
    1014
    media_image1.png
    Greyscale

	Herz does not explicitly disclose a motor for driving the brew chamber between different positions including at least a ground coffee receiving position and a brew position.
	However, As it is evidenced by the teachings of Mori, it is commonly known in the art of brewing machines to utilize motors for driving brew chambers between different positions. Mori that teaches a beverage machine (coffee, tea, chocolate, cacao machine) that has a motorized brewing unit (0011), also teaches an electric motor 3 for moving brewing unit 2 from an open position (for receiving an ingredient capsule) and to a closed position (to brew the ingredient capsule), (0053, 0059, 0060, FIG.2 and FIG.3).
	Such motors for driving the brewing unit provide a motorized opening and closure function of the brewing unit that results in a convenient loading and ejection of the ingredient capsule, reducing user's intervention and cutting brewing process time (0009).
	Therefore, It would have been obvious for one of ordinary skill in the art at the time of filling to modify the brewing machine of Herz to include a motor for driving the brew chamber between different positions including at least to an open (receive ingredient position)  and to a close (brew position) in order to provide a motorized opening and closure function of the brewing unit that results in a convenient loading and ejection of the ingredient capsule, reducing user's intervention and cutting brewing process time as taught in Mori.
	Herz in view of Mori still do not explicitly teach the rotational coupling between the electrical means and the rotary 58 (rotatable routing element) to drive the multi-way valve arrangement 41 to the different positions is between a motor and the rotatable routing element.
However, Fischer that teaches an expresso machine having a rotating ceramic disk valve (0003), also teaches a rotational coupling between the motor 2 and rotating ceramic disk (rotatable routing element) to drive valve 1 in various rotational-angle positions—initial position, first through third position settings (0023, FIG.1).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to substitute the rotational coupling between the electrical means and the rotatable routing element (rotary 58) of Herz with a rotational coupling between a motor and rotatable routing element (rotating ceramic disk) as is taught in Fischer because an electrical means for rotating a rotatable routing element to drive a multi-way valve arrangement to different positions  is a known equivalent in the art to a motor for the same purpose (MPEP 2144.06 (II).
Regarding claim 2, Herz in view of Mori in further view of Fischer teaches the coffee machine of claim 1, wherein the two or more outlets are selected from the following outlets: a steam outlet, a brew chamber outlet, and a water collection outlet (some of outlet channels the inlet can be connected to are: steam 37.1, brew outlet channel 40 and expansion outlet 42, Herz (0032, FIG.2)).
Regarding claim 3, Herz in view of Mori in further view of Fischer teaches the coffee machine of claim 1, wherein the inlet channel comprises: a passageway aligned along the axis of rotation of the rotatable routing element; or a passageway aligned perpendicular to the axis of rotation of the rotatable routing element with the inlet channel and the two or more outlets fluidly coupled in the same plane (inlet channel 37 comprises connecting line 14 perpendicular to the axis of rotation of rotary 58 Herz (0032,FIG.2)).
Regarding claim 4, Herz in view of Mori in further view of Fischer teaches the coffee machine of claim 1, wherein the valve arrangement comprises a non-return valve along the inlet channel or one of the two or more outlets (a first non-return valve 27 which closes towards the steam separator 16 and only opens when the steam outlet line 18, Herz (0037, FIG.2)).
Regarding claim 5, Herz in view of Mori in further view of Fischer the coffee machine of claim 4, wherein the non-return valve comprises: a diaphragm valve in which a diaphragm is spring biased against an exit opening of the inlet channel; or a ball spring valve (the check valve 27 is formed in FIG. 2 by a sealing seat 64 against which a ball 65 is pressed by means of a spring 66 to form a seal, Herz (0052, FIG.2)).
Regarding claim 9, Herz in view of Mori in further view of Fischer teaches the coffee machine of claim 1, wherein the rotatable routing element comprises a disk in which a connecting channel is formed (a rotatable ceramic disk 19 of the disk of the valve arrangement 1, in which connecting conduits 20, 21 are formed, Fisher(0026, FIG 1a- 4b)), wherein each of the two or more outlets is coupled to a feed channel (wherein conduits 20 and 21 are connected to hot water and steam feed channels (c – e),Fischer (0027, 0030 and FIG 1a – 4b)) and wherein the disk is adapted to connect a selected one of the feed channels to the inlet channel according to its rotational position (the rotatable ceramic disk 19 is adapted to connect hot water and steam inlets (a ,b) with outlets (c – e), Fisher (0027, FIG. 1b – 4b)) .
Regarding claim 10, Herz in view of Mori in further view of Fischer teaches the coffee machine as claimed in of claim 9, wherein the valve arrangement comprises a stationary disk adjacent to the rotatable routing element disk, the stationary disk comprising a set of channels which align with the feed channels (valve arrangement 1 comprises a stationary ceramic disk 22 adjacent to rotating ceramic disk 19, wherein stationary ceramic disk 22 has an opening a for the entrance of steam, an opening b for the entrance of hot water, an opening c for the exit of steam, and an opening d for the exit of hot water, Fischer (0027, FIG.1a – 4d)).
Regarding claim 11, Herz in view of Mori in further view of Fischer teaches the coffee machine of claim 9, wherein the valve arrangement comprises a non-return valve along the inlet channel for controlling a coupling between first and second portions of the inlet channel (a non-return valve 76 closing towards the steam separator 16 must then be formed in the drain line 19 so that the heated steam-water mixture can flow exclusively flows only via line 14 into the steam separator 16, Herz( 0035)).
Regarding claim 12, Herz in view of Mori in further view of Fischer teaches the coffee machine of claim 9, wherein the rotatable routing element comprises a ceramic disk (the rotatable routing disk 19 is a ceramic disk, Fischer (0027)).
Regarding claim 13, the coffee machine of claim 1, further comprising an over-pressure valve in line with the inlet channel or in line with a water collection outlet (pressure valve 51 is a non-return working counter to the direction of flow 50, from where the hot water flows via a pressure line 52 into a pressure chamber that can be closed and filled with espresso powder 53 flows in, Herz (0028)).
Regarding claim 14, Herz in view of Mori in further view of Fischer teaches the coffee machine of claim 1, wherein the inlet channel is directly coupled to the water heater outlet (inlet channel 37 is directly connected to the water heater outlet 13, Herz (FIG.2)).
Claim(s) 6 – 8 and 16 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herz in view of Mori in further view of Fischer modified by Wang et al. (US 2015/0082990 A1) and herein after called Wang.
Regarding claim 6, Herz in view of Mori in further view of Fischer teaches the coffee machine of claim 1, a multi-way valve arrangement 41 wherein the rotatable routing element (rotary) according to its rotational position, controls coupling of the inlet channel 37 to the different outlets. for example, in the espresso position (inlet channel 37 connects to outlet 44) or in the steam position (inlet channel 37 is coupled to outlet 37.1), Herz (0043, FIG.2)).
Herz in view of Mori in further view of Fischer do not explicitly teach the rotatable routing element comprises a rotatable cam adapted to open one of the in-line valves according to its rotational position.
However, Wang that teaches a hot beverage maker (0002), also teaches a rotatable cam 13 rotatably positioned at a first end of a control plate wherein the control plate comprising an actuator surface configured to mechanically open and close the first, second and third valves (29,30,32) based on the rotational position of the cam (0036, FIG.4 and 5)
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to make the rotary 58 (rotatable routing element) of Herz to be a rotatable cam adapted to open one of the in-line valves according to its rotational position as It is commonly known in the art of multi-valve arrangements to use a rotatable cam to open/close the in-line valves and substituting equivalents known in the art for the same purpose is an ordinary skill in the art (MPEP 2144.06. II).
Regarding claim 7, Herz in view of Mori in further view of Fischer modified by Wang teaches the coffee machine of claim 6, wherein one in-line valve is associated with a water collection outlet and is adapted to open when a threshold pressure is reached (the third in- line valve 32 (shown in FIG. 10) provided in the exhaust pipe 10 is in communication with the inner cavity of the boiler 4 wherein vapor pressure 28 in the boiler 4 generated by heating is released through the exhaust pipe 10 by opening cavity 26, Wang (0035, 0041, FIG.10)) 
Regarding claim 8, the coffee machine of claim 6, wherein the valve arrangement comprises a non-return valve along the inlet channel at which the flow is diverted toward the two or more outlets (non-return valve 5 of container 2 shuts off back water flow that diverts to line 14 and 45, Herz (0023)).

Regarding claim 16, Herz in view of Mori in further view of Fischer modified by Wang teaches the coffee machine of claim 7, wherein the valve arrangement comprises a non-return valve along the inlet channel at which the flow is diverted toward the two or more outlets (non-return valve 5 of container 2 shuts off back water flow that diverts to line 14 and 45, Herz (0023)).
Regarding claim 17, Herz in view of Mori in further view of Fischer modified by Wang teaches the coffee machine of claim 10, wherein the valve arrangement comprises a non-return valve along the inlet channel for controlling a coupling between first and second portions of the inlet channel(a non-return valve 76 closing towards the steam separator 16 must then be formed in the drain line 19 so that the heated steam-water mixture can flow exclusively flows only via line 14 into the steam separator 16, Herz( 0035)).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herz in view of Mori in further view of Fischer modified by Garson et al. (US 2005/0193891 A1) and herein after called Garson.
Regarding claim 15, Herz in view of Mori in further view of Fischer teaches the coffee machine of claim 1.
Herz in view of Mori in further view of Fischer do not teach the espresso coffee machine being a bean-to-cup espresso machine comprising a bean grinder, and a ground bean compressor.
However, Garson that teaches an espresso maker 5 (0020, FIG.1), also teaches the espresso maker 5 includes a coffee hopper 2 having coffee beans 4 stored therein and a coffee grinder 6 which is adapted to receive coffee beans from the coffee hopper 2, grind the beans and deliver the ground coffee to pressure chamber 8 wherein the ground coffee is compresses by piston compressor 10 before brewed into espresso and poured to cup 32 (0020 – 0022, FIG.1)).
This provides improved espresso making apparatus for brewing espresso wherein complete processing (bean- to -cup) is carried out from the same machine providing compactness and efficiency to the espresso making process (0004)
	Therefore, it would have been obvious for one of ordinary skill in the art to modify the espresso machine of claim 1 taught by Herz in view of Mori in further view of Fischer to include a bean grinder, and a ground bean compressor in order to carry out the espresso making process from the same machine providing compactness and efficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761